[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER RE: MOTION TO COMPEL DISCLOSURE OF TESTIMONY
The court, having heard argument on the Motion to Compel Disclosure of Testimony, hereby orders the following:
1. Counsel for Ms. Janet Murphy, a nurse licensed by the State of Connecticut, shall be permitted to obtain a copy of the transcript of the testimonies of Janet Murphy and Dr. Marie Hilliard, a member of the Connecticut Board of Nursing Examiners, given during a hearing held on April 12, 1993, in the above captioned matter which had been ordered sealed by the court (Bassick, J.).
2. The unsealing of the record is limited for the strict purpose of permitting counsel for Ms. Murphy to use said testimonies in proceedings, inquiries, or investigations concerning the issue currently being investigated by the Board that Ms. CT Page 938 Murphy exceeded the scope of her license in performing a physical examination of the minor child who is the subject of this matter.
3. Counsel for Ms. Murphy is ordered to redact the names of the parties if the transcript of the testimonies is ever presented to the Board or any other appropriate authority.
4. Counsel for Ms. Murphy shall pay the cost of said transcript.
ROMEO G. PETRONI, JUDGE